                                                                            Case 2:20-cv-00229-JAD-DJA Document 29
                                                                                                                28 Filed 09/03/20
                                                                                                                         09/01/20 Page 1 of 2



                                                                        1   GARY E. SCHNITZER, ESQ.
                                                                            Nevada Bar No. 395
                                                                        2   KRAVITZ, SCHNITZER & JOHNSON, CHTD.
                                                                            8985 South Eastern Avenue, Suite 200
                                                                        3   Las Vegas, Nevada 89123
                                                                            (702) 222-4142 Direct
                                                                        4   (702) 362-2203 Facsimile
                                                                            Email: gschnitzer@ksjattorneys.com
                                                                        5   Attorney for Defendants
                                                                        6

                                                                        7                                  UNITED STATES DISTRICT COURT
                                                                        8                                        DISTRICT OF NEVADA
                                                                        9
                                                                            ESTHER LOPEZ,
                                                                       10                                                       Case No.: 2:20-cv-00229-JAD-DJA
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                       11                                   Plaintiff,          STIPULATION AND ORDER FOR
                                                                                                                                WITHDRAWAL OF MOTION FOR
                                                                       12   vs.                                                 CLERK’S ENTRY OF DEFAULT AND TO
                                                                                                                                EXTEND TIME TO ANSWER OR
                                                                       13   LOANCARE, NEW REZ, LLC; and NEW                     OTHERWISE PLEAD AS TO
                                      8985 S. Eastern Ave., Ste. 200
                                        Las Vegas, Nevada 89123




                                                                            RESIDENTIAL MORTGAGE, LLC                           DEFENDANTS NEW REZ, LLC AND
                                                                       14                                                       NEW RESIDENTIAL MORTGAGE, LLC
                                             (702) 362-6666




                                                                       15                                  Defendants.          (FIRST REQUEST)
                                                                       16

                                                                       17          Pursuant to Local Rule IA 6-1 of the United States District Court for the District of Nevada,
                                                                       18   Defendant New Rez, LLC, Defendant New Residential Mortgage, LLC (collectively
                                                                       19   “Defendants”), and Plaintiff Esther Lopez (“Plaintiff”), by and through their respective counsel,
                                                                       20   hereby stipulate as follows:
                                                                       21          1.      Plaintiff agrees that the Motions for Clerk’s Entry of Default against
                                                                       22   Defendant New Residential Mortgage, LLC [ECF No. 26] and against Defendant New Rez, LLC
                                                                       23   [ECF No. 27] are hereby withdrawn;
                                                                       24          2.      Pursuant to Civil Local Rules 6.2 and 7.1, Plaintiff and Defendants agree that
                                                                       25   Defendants shall have up to and including September 9, 2020 to file a responsive pleading to
                                                                       26   Plaintiff’s First Amended Complaint;
                                                                       27   //
                                                                       28
                                                                                                                            1
                                                                            Case 2:20-cv-00229-JAD-DJA Document 29
                                                                                                                28 Filed 09/03/20
                                                                                                                         09/01/20 Page 2 of 2



                                                                        1          3.      Good cause exists to grant the stipulation to allow Defendants to complete their

                                                                        2   investigations of Plaintiff’s allegations, including a review of all relevant documents;

                                                                        3          4.      WHEREAS, this is the first request by the Parties seeking such extension;

                                                                        4          THEREFORE, in consideration of the foregoing, and for good cause, IT IS HEREBY

                                                                        5   STIPULATED AND AGREED by and between the Parties as follows:

                                                                        6          Plaintiff shall withdraw the Motions for Clerk’s Entry of Default against Defendant New

                                                                        7   Residential Mortgage, LLC and against Defendant New Rez, LLC.

                                                                        8          Defendant New Residential Mortgage, LLC and Defendant New Rez, LLC, shall have up

                                                                        9   to and including September 9, 2020 to file an Answer or Otherwise Plead to Plaintiff’s First
                                                                       10   Amended Complaint.
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                       11
                                                                                   IT IS SO STIPULATED.
                                                                       12

                                                                       13          DATED this 1st day of September, 2020.
                                      8985 S. Eastern Ave., Ste. 200
                                        Las Vegas, Nevada 89123




                                                                       14   /s/ David H. Krieger                          /s/ Gary E. Schnitzer
                                             (702) 362-6666




                                                                            David H. Krieger, Esq.                        Gary E. Schnitzer, Esq.
                                                                       15   Nevada Bar No. 9086                           Nevada Bar No. 395
                                                                            KRIEGER LAW GROUP, LLC                        KRAVITZ, SCHNITZER & JOHNSON, CHTD.
                                                                       16   2850 W. Horizon Ridge Blvd., Ste. 200         8985 S. Eastern Ave., Ste. 200
                                                                       17   Henderson, NV 89052                           Las Vegas, NV 89123
                                                                            Attorney for Plaintiff                        Attorney for Defendants
                                                                       18   Esther Lopez

                                                                       19          IT IS ORDERED.
                                                                       20
                                                                                               3rd day of September, 2020.
                                                                                   DATED this _____
                                                                       21

                                                                       22
                                                                                                                          _______________________________
                                                                       23                                                 United States Magistrate Judge
                                                                       24

                                                                       25

                                                                       26
                                                                       27

                                                                       28
                                                                                                                             2
